Citation Nr: 1503934	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for a bilateral hearing loss disability.

2.  Entitlement to a compensable evaluation for laceration (scar), right hand.

3.  Entitlement to service connection for a right hand (dominant) condition.

4.  Entitlement to service connection for a left ankle condition.

5.  Entitlement to service connection for a right ankle condition.

6.  Entitlement to service connection for bilateral pes planus (flat feet).

7.  Entitlement to service connection for a right knee condition.

8.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to December 1992, October 2002 to July 2003, and August 2005 to January 2007, with additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at an October 2014 Travel Board hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating Hearing Loss and Scar, Right Hand

The Board finds that new VA examinations to determine the current severity of the Veteran's bilateral hearing loss disability and laceration (scar), right hand are necessary in order to determine current severity of the Veteran's disabilities to properly evaluate them.  The Veteran's most recent examinations to determine the severity of his bilateral hearing loss disability and laceration on the right hand were in July 2009.  

The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since those examinations the Veteran has essentially claimed and the evidence suggests that both conditions may have worsened.  Consequently, new examinations are necessary to get an accurate current evaluation of the Veteran's bilateral hearing loss disability and laceration (scar), right hand.

Service Connection Right Hand

The Board notes that this issue was not on the most recent Supplemental Statement of the Case.  However, the record does not contain a written statement from the Veteran or his representative which formally withdraws this issue from appeal.  Consequently, it is before the Board.

As a result of the evidence submitted, including the Veteran's testimony at his Travel Board hearing and VA treatment records, the Board finds that an examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  Specifically, the Veteran's testimony and the medical records suggest that he has a recurring cyst in his right hand.  An opinion as to the etiology of this cyst or any other chronic right hand disability is necessary.  At this examination, the examiner should differentiate between the symptoms related to a separately diagnosed hand disability and his currently service-connected laceration (scar), right hand.

Service Connection Right Ankle and Right Knee

The Board notes that the Veteran was afforded July 2009 VA examinations to determine the etiology of his claimed right ankle and right knee conditions.  However, the Board finds the opinion offered at these examinations to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner concludes that the Veteran's right knee and right ankle conditions are less likely than not related to military service.  The examiner acknowledges the documented in-service injuries to the right ankle and right knee in service, however simply states that the Veteran "carries no residual incapacitation as a result of those injuries," without further explanation.  The Board finds this rationale to be insufficient as the examiner does not explain why these in-service injuries/treatments are not etiologically related to his currently claimed conditions.  As such, new examinations and opinion are necessary.

Entitlement to Service Connection Left Ankle, Bilateral Flat Feet, PTSD

As a result of the evidence submitted, including the Veteran's testimony at his Travel Board hearing and VA treatment records, the Board finds that an examination is warranted to determine the etiology of these claimed conditions.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  With respect to the Veteran's claimed PTSD, the Board notes that the record contains conflicting medical evidence as to whether the Veteran has a current diagnosis of PTSD. On remand, the Veteran should be afforded an examination to determine the etiology of any currently manifested acquired psychiatric disability.

 
Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for any of the conditions on appeal and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

2.  Schedule the Veteran for a VA audiological evaluation by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss disability.

The claims file should be made available to and be reviewed by the examiner, and any indicated audiological studies should be performed.

In addition to dictating objective test results (Maryland CNC and pure tone threshold testing), the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  In addressing this matter, the examiner should consider the Veteran's lay statements in the claims file.

3.  Schedule the Veteran for a new VA examination in order to determine the current severity of his laceration (scar), right hand.  The claims folder and a copy of this Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed in conjunction with the examination.  The examiner should provide all appropriate medical information in order to rate the Veteran's service-connected laceration, right hand.

The examiner should differentiate between symptoms due to the Veteran's laceration of the right hand and any other separate right hand disability, including the Veteran's recurrent cyst.

4.  Schedule the Veteran for VA examinations with an examiner(s) of appropriate expertise in order to determine the etiology of the Veteran's claimed (1) right hand condition, (2) right knee condition, (3) right ankle condition, (4) left ankle condition, and (5) bilateral flat feet.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner(s) in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner(s) should provide a medical opinion on the etiology of the Veteran's claimed right hand, right knee, right ankle, left ankle, and bilateral feet conditions.  

If possible, the examiner(s) should provide specific diagnoses for each identified disability of the right hand, right knee, right ankle, left ankle, and/or bilateral feet.  
 
In the opinion offered by the examiner(s), the examiner(s) should discuss the findings of the Veteran's previous VA examinations for his right knee and right ankle in July 2009.  

In addition, the examiner(s) should address any other potentially relevant medical or lay evidence, including any conflicting medical evidence.

Based on a review of the record and examination of the Veteran, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any identified right hand disability is causally or etiologically related to the Veteran's period of active service or active duty training or is secondary to the Veteran's service connected laceration scar of the right hand.  

The examiner should differentiate between any identified disability and the Veteran's service-connected right hand laceration. 

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any identified right knee disability is causally or etiologically related to the Veteran's period of active service or active duty training, to include the Veteran's in-service injury.

c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any identified right ankle disability is causally or etiologically related to the Veteran's period of active service or active duty training, to include the Veteran's in-service injury.

d)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any identified left ankle disability is causally or etiologically related to the Veteran's period of active service or active duty training, to include the Veteran's in-service injury.

e)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any identified foot disability is causally or etiologically related to the Veteran's period of active service or active duty training, to include the Veteran's in-service injury.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided.  If the examiner(s) is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner(s) is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

5.  Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 
In the opinion offered by the examiner, the examiner should discuss any relevant medical evidence, including the conflicting medical evidence of record of whether the Veteran has a diagnosis of PTSD. 

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

a)  If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

b)  If the Veteran is diagnosed with a psychiatric disorder other than PTSD or his currently service-connected major depressive disorder, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service or active duty training.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

6.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




